UNITED STATES COURT OF APPEALS
        For the Fifth Circuit



            No. 96-30244
          Summary Calendar




 STANLEY J. LEWIS; PAULINE T. LEWIS,

             Plaintiffs-Appellees-Cross-Appellants,

               VERSUS

    ICHIBAN RECORDS, INC.; ET AL

                                        Defendants,

ICHIBAN RECORDS, INC.; JOHN E. ABBEY,

             Defendants-Appellants-Cross-Appellees.



            No. 96-30724
          Summary Calendar




 STANLEY J. LEWIS; PAULINE T. LEWIS,

                              Plaintiffs-Appellees,

               VERSUS

    ICHIBAN RECORDS, INC.; ET AL


                                        Defendants,

ICHIBAN RECORDS, INC.; JOHN E. ABBEY,

                             Defendants-Appellants.
               Appeal from the United States District Court
                   For the Western District of Louisiana
                        (93-CV-1353 & 93-CV-1353-S)
                             December 23, 1996

Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:1

      Stanley       J.    and   Pauline     T.     Lewis    (“Lewis”)   sued     Ichiban

Records, Inc. (“Ichiban”) and John E. Abbey (“Abbey”) for damages

and attorneys fees alleging copyright infringement regarding eight

songs.      Following a bench trial, the district court found for the

Defendants as to six of the songs but found for Lewis as to two

songs: “You’re Gonna Miss Me” and “Nothing Takes The Place Of You”.

In so doing it ruled as to the successful claims, that they were

not barred by prescription, the copyrights had been violated, Lewis

proved ownership of the copyrights, and $40,000.00 in damages and

$44,814.00 in attorney’s fees were due.

      The     essential     facts     are    not    in     dispute.     United     States

Copyright Registration for “You’re Gonna Miss Me” shows that Ernie

Johnson       and   Bob    Washington       were    the     authors   and    the     Su-Ma

Publishing Co. was the copyright claimant.                    Similar documentation

for “Nothing Takes The Place Of You” shows that Toussaint McCall

was the author and Su-Ma Publishing Co. was the copyright claimant.

There    is    no   evidence     of   any    transfer       from   McCall,     nor    from


  1
   Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.

                                             2
Washington to anyone.   There is evidence that Johnson transferred

his interest in his composition to Su-Ma Publishing.     There is a

record of transfers from Su-Ma Publishing to various entities and

finally to Lewis. Ichiban and Abbey challenge only the lack of

evidence of transfer to Su-Ma, and the transfer from Pioneer Bank

and Trust Co. to Lewis.

     The primary issue is which party bears the burden to prove the

chain of title.    The district court ruled that Lewis did not have

the burden to prove title from the song’s authors to the copyright

claimant, Su-Ma.    Ichiban and Abbey contend this is error.     We

disagree.   To accept their premise would deprive the copyright

registration of its prima facie evidentiary effect.     It is prima

facie evidence that Su-Ma Publishing Co. was the copyright owner.

All parties rely on language from 3 Nimmer On Copyright § 12.11(C)

as correctly stating the law.   We agree that it does and agree with

the district court that it means that once the plaintiff offers

evidence of the chain of title from the original copyright holder

to itself, the burden shifts from it to defendant to establish the

invalidity of the plaintiff’s title.      This Appellants have not

done.

     Appellants next challenge Lewis’ title claiming that the sale

and chattel mortgage from Pioneer Bank and Trust Co. to the Lewis’s

was not effective to transfer copyright rights in the two songs at

issue because they were not described specifically and the deed was

not registered with the copyright office. The document did convey,

                                  3
however “[a]ll copyright compositions of Su-Ma Publishing Company,

Inc.....It being the intention of [Pioneer] to convey to [Lewis]

without warranty all copyrights...used in connection with the

recording, publication and sale of records and cassettes which

[Pioneer] acquired in those certain bankruptcy proceedings entitled

‘P&S    Enterprises,    Inc.’....”         Other   documentary   evidence

established the acquisition of the copyrights in question by P&S

Enterprises.     The description is adequate.

       Appellant’s contention that Lewis’ failure to register the

transfers with the copyright office somehow defeats their title is

without merit.    Registration deals only with notice.      See 3 Nimmer

On Copyright § 12.08.

       We reject Appellants’ claim of prescription for the reasons

given by the district court.             See Makedwde Publishing Co. v.

Johnson, 37 F.3d 180 (5th Cir. 1994).

       Finally, Appellants contend the district court abused its

discretion in several respects in the award of attorneys fees.         We

disagree.    While we fully agree with the district court that the

charges originally submitted were incredible to say the least, that

does not mean that no fees were due.           Our review of the record

convinces us that the amount awarded by the district court was fair

and reasonable and justified by the evidence submitted.

       The judgment of the district court is AFFIRMED.




                                     4